


109 HR 5467 IH: Veterans Identity Security Act of

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5467
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 38, United States Code, to establish
		  criminal penalties for the unauthorized disclosure of records containing
		  personal information about veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Identity Security Act of
			 2006.
		2.Criminal penalties for
			 unauthorized disclosure of records about veterans
			(a)In
			 generalChapter 57 of title 38, United States Code, is amended by
			 inserting after section 5705 the following new section:
				
					5706.Unauthorized
				disclosure of records containing personal information about veterans
						(a)Offense(1)Any person described in
				subsection (b) who other than as authorized by section 5901 of this title or as
				otherwise authorized by law knowingly discloses, or causes the disclosure of,
				records specified in subsection (c) with intent to sell, transfer, or use
				personal information contained in the disclosed records for commercial
				advantage, personal gain, or malicious harm shall be fined as provided in title
				18, imprisoned not more than 10 years, or both.
							(2)Any person described in subsection (b) who
				other than as authorized by section 5901 of this title or as otherwise
				authorized by law knowingly discloses, or causes the disclosure of, records
				specified in subsection (c) in a case not covered by paragraph (1) shall be
				fined as provided in title 18, imprisoned not more than one year, or
				both.
							(b)Covered
				personsA person described in this subsection is any of the
				following:
							(1)An officer or
				employee of the Department.
							(2)A contractor or
				employee of a contractor of the Department.
							(3)A volunteer of the
				Department.
							(c)Specified
				recordsRecords specified in
				this subsection are records of the Department that are covered by section
				5701(a) of this title and that contain personal information about a veteran or
				any other person receiving benefits, or applying for benefits, under laws
				administered by the Secretary.
						(d)Personal
				information definedIn this section, the term personal
				information means one or more of the following: name, date of birth,
				address, phone number, Social Security number, and (if applicable) disability
				rating.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5705 the following
			 new item:
				
					
						5706. Unauthorized disclosure of records
				containing personal information about
				veterans.
					
					.
			
